[Cite as State v. Dixon, 2022-Ohio-2219.]




                      IN THE COURT OF APPEALS
            FIRST APPELLATE DISTRICT OF OHIO
                       HAMILTON COUNTY, OHIO




STATE OF OHIO,                              :     APPEAL NO. C-210614
                                                  TRIAL NO. B-2003015A
       Plaintiff-Appellee,                  :

 vs.                                        :         O P I N I O N.

JALIL SAHEID DIXON,                         :

    Defendant-Appellant.                    :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: June 29, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alex Scott Havlin,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Michael J. Trapp, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Presiding Judge.

       {¶1}    Jalil Saheid Dixon appeals his sentences, after his guilty pleas, for one

count of discharging a firearm upon or over a public highway and one count of

aggravated assault with a one-year gun specification. In one assignment of error,

Dixon contends that the trial court erred by failing to merge his convictions for

sentencing. Finding no merit to his assignment of error, we affirm the judgment of

the trial court.

                               Factual Background

       {¶2}    Dixon pled guilty to one count of discharging a firearm upon or over a

public highway and one count of aggravated assault with a one-year gun specification.

Dixon admitted that after he was struck by a car, he obtained a gun and fired multiple

shots at that car that hit him. No one was injured. The trial court sentenced Dixon to

a 36-month term of incarceration for discharging the firearm, an 18-month term for

the aggravated assault, and a 12-month term for the gun specification to be served

prior and consecutive to the 18-month term. The two terms were ordered to be served

consecutively, for an aggregate sentence of 66 months.

                               Standard of Review

       {¶3}    In his first assignment of error, Dixon argues that the trial court erred

by failing to merge the offenses for purposes of sentencing. An appellate court applies

a de novo standard of review in reviewing a trial court’s R.C. 2941.25 merger

determination. State v. Williams, 134 Ohio St.3d 482, 2012-Ohio-5699, 983 N.E.2d

1245, ¶ 28.




                                 Law and Analysis


                                               2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}    Under R.C. 2941.25, a trial court must merge offenses if the conduct of

the defendant can be construed to constitute two or more allied offenses of a similar

import, and this conduct shows that the offenses were not committed separately or

with a separate animus. See State v. Bailey, 1st Dist. Hamilton No. C-140129, 2015-

Ohio-2997, ¶ 74. The determination of whether offenses are allied contemplates

“three separate factors – the conduct, the animus, and the import.” State v. Ruff, 143

Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892, paragraph one of the syllabus.

       {¶5}    Offenses of dissimilar import exist when the conduct involves separate

victims or if the resulting harm is separate and identifiable. Id. at paragraph two of

the syllabus. Separate convictions are permitted for allied offenses if the offenses were

(1) dissimilar in import or significance, (2) committed separately, or (3) committed

with a separate animus or motivation. Id. at paragraph three of the syllabus. A

reviewing court may end its analysis upon finding that any one of the three applies.

Bailey at ¶ 83.

       {¶6}    “[W]hen the defendant’s conduct put more than one individual at risk,

that conduct could support multiple convictions because the offenses were of

dissimilar import.” Ruff at ¶ 23. “[O]ffenses are not allied offenses of similar import

if they are not alike in their significance and their resulting harm.” Id. at ¶ 21.

       {¶7}    Dixon contends that the offenses should have merged because there was

only one victim, a single harm, and one animus.

       {¶8}    Firing multiple shots in rapid succession across the road at a targeted

victim constitutes separate offenses because they are not of similar import. See State

v. Williams, 2d Dist. Montgomery No. 27663, 2018-Ohio-1647, ¶ 23; State v. Williams,

2015-Ohio-4987, 132 N.E.3d 1233, ¶ 47-49 (8th Dist.). “The victim of the offense of




                                                3
                      OHIO FIRST DISTRICT COURT OF APPEALS



discharging a firearm upon or over a public road or highway is the public. This is

because it is the act itself that is prohibited. The offense can be completed with no one

remotely near the location where the firearm is discharged upon or over the public

road or highway. R.C. 2923.162(A)(3) is a statute intended to benefit the public

good[.]” Williams at ¶ 24, quoting State v. James, 2015-Ohio-4987, 53 N.E.3d 770

(8th Dist.). The victim of the aggravated-assault conviction was the driver of the car.

       {¶9}    The two offenses were of dissimilar import because they involved

multiple victims. Accordingly, the trial court did not err in not merging the two

offenses, and we overrule the assignment of error.

                                     Conclusion

       {¶10} Having overruled Dixon’s sole assignment of error, we affirm the

judgment of the trial court.

                                                                    Judgment affirmed.
CROUSE and BOCK, JJ., concur.


Please note:
       The court has recorded its own entry this date.




                                                4